Citation Nr: 0104125	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


REMAND

The veteran had active duty from March 1982 to February 1988.  

The veteran is seeking compensation for psychiatric symptoms 
which she contends resulted from sexual harassment and sexual 
assault which occurred in service.  A diagnosis of post-
traumatic stress disorder due to sexual assault was made by a 
VA physician in August 1998.  

The Department of Veteran's Affairs (VA) has set out in the 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1, Part III, Chapter 5, Par. 5.14 (c) (hereinafter 
M21-1) the procedures for developing claims for post-
traumatic stress disorder based on personal assault.  In 
Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that 
because of the unique problems with documenting personal 
assault claims, the RO is responsible for assisting the 
claimant in gathering, from sources in addition to the in-
service records, evidence corroborating an in-service 
stressor.  The Court noted that of particular pertinence to 
the case were the provisions of the manual which stated that 
"behavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor" 
(MANUAL M21-1, Part III, P 5.14c(8)); and that "secondary 
evidence may need interpretation by a clinician, especially 
if it involves behavior changes" and that "evidence that 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician" (MANUAL M21-1, Part III, P 
5.14c(9)).  The Court ordered that on remand, all evidentiary 
development called for by the manual is to be undertaken to 
include interpretation by a clinician of behavior changes and 
evidence pertaining thereto.

The Court further noted that it had previously stated "an 
opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor," Cohen (Douglas) v. 
Brown, 10 Vet. App. 128, 145 (1997).  However, the Court 
pointed out that this categorical statement was made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  As to such personal-assault cases, 
the Court held that VA had provided for special evidentiary-
development procedures, including interpretation of behavior 
changes by a clinician and interpretation in relation to a 
medical diagnosis.  MANUAL M21-1, Part III, P 5.14c(8), (9).  
To that extent, the above categorical statement in Cohen 
(Douglas), Moreau v. Brown, 9 Vet. App. 389 (1996), and other 
cases where they may have been echoed, are not operative. 

In statements and hearing testimony, the veteran indicated 
that she was subjected to sexual harassment which began when 
she was stationed in RAF Upper Heyford England.  She was 
stationed at this Air Force facility from May 1982 through 
March 1985.  She requested a Social Actions Investigation 
into the sexual harassment and the individual who harassed 
her was counseled and then demoted because of his behavior.  
After the demotion this individual accosted her one evening 
in the Winter of 1983 and sexually assaulted her.  She did 
not report the rape and was unable to talk about this 
incident until many years after service.

The current record does not identify the date that the sexual 
harassment began or the date of the sexual assault.  The 
veteran needs to clarify when the sexual harassment began and 
whether the sexual assault occurred during the time period 
from January to March 1983 or from October to December 1983, 
either period might be considered the Winter of 1983.

A review of service medical records reveals that the veteran 
consulted the Mental Health Clinic in January 1983 for 
"marital problems."  In March 1983 she had a pregnancy 
termination at a private facility.  In May 1983 she was 
referred for an evaluation because of a civil charge of 
driving under the influence.  A history of a significant 
emotional crisis secondary to marital conflict, separation as 
well as Air Force adjustment was noted.  The examiner's 
impression was that there was no apparent alcohol abuse 
involved.  The rehabilitation committee felt that the ETOH 
incident was isolated and there did not appear to be abuse of 
ETOH.  In July 1983 it was noted that her husband was in the 
states and that the veteran was again pregnant.  That 
pregnancy was also terminated.  

The veteran's AF Form 909 evaluations of performance all 
reveal excellent ratings.  The only exception is for the 
period from March 1983 to July 1983 which noted under the 
heading "RECOMMENDED IMPROVEMENT AREAS" the veteran's off 
duty behavior did not project a good Air Force image.  She 
had been counseled and shown marked improvement.  This 
comment is in sharp contrast to earlier and later statements 
regarding her conduct and demeanor.  

The veteran should be requested to indicate what behavior 
changes occurred as a result of the sexual harassment and 
what behavior changes occurred at the time of the sexual 
assault.  The RO should then review the service records and 
any other pertinent records for evidence that documents such 
behavior changes and determine whether this evidence should 
be referred to an appropriate medical specialist for 
interpretation and an opinion as to whether this evidence 
tends to corroborate the veteran's allegations regarding 
sexual harassment and sexual assault.

In response to an inquiry from the RO, the Department of the 
Air Force, in a June 1997 letter, reported that Social Action 
case files were maintained for only two years.  The records 
of any investigation initiated by the veteran would have been 
destroyed.

The veteran submitted a VA From 21-4142 in June 1999.  She 
listed the names of her former husband, her supervisor at the 
time of the incident and another service man, who she felt 
could verify the harassment, the demotion and the transfer of 
the harasser.  She included the Social Security or Service 
numbers of her former spouse and a service man.  Since she 
has provided the Social Security numbers of the individuals 
who could verify the harassment, it may be possible that a 
letter could be forwarded to the individuals by either the 
Social Security Administration or VA.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for psychiatric 
symptoms since August 1998.  After 
securing the necessary release, the RO 
should obtain these records.  

2.  The RO should request the veteran to 
clarify when the sexual harassment began 
and when the sexual assault occurred.  
She should also be requested to indicate 
what behavior changes occurred as a 
result of the sexual harassment and what 
behavior changes occurred at the time of 
the sexual assault.

3.  The RO should then review the service 
records and any other pertinent records 
for evidence that documents such behavior 
changes and determine whether this 
evidence should be referred to an 
appropriate medical specialist for 
interpretation and an opinion as to 
whether this evidence tends to 
corroborate the veteran's allegations 
regarding sexual harassment and sexual 
assault.

4.  The RO should assist the veteran in 
attempting to contact her former spouse 
and any other person who can verify the 
in-service harassment and/or assault.  
The RO should inform the veteran whether 
VA will forward letters to these 
individuals which contain a request from 
her that they submit a written statement 
to the RO regarding their knowledge of 
the harassment and any behavioral changes 
of the veteran around the time period of 
the alleged assault and harassment.  The 
veteran may also attempt to contact these 
individuals through the Social Security 
Administration.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


